Citation Nr: 0627985	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of dental trauma.

3.  Whether there was clear and unmistakable error (CUE) in a 
March 2002 rating decision which denied entitlement to 
service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1979.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied claims for a gastrointestinal disorder and 
dental trauma in March 2002.  The veteran did not timely 
disagree and the decisions became final.

2.  The RO's March 2002 decision represents the last final 
disallowance of entitlement to service connection for a 
gastrointestinal disorder and dental trauma on any basis. 

3.  The RO considered correspondence received from the 
veteran in August 2003 as new claims for a gastrointestinal 
disorder and dental trauma.  

4.  By rating decision  dated in April 2004, the RO reopened 
the claim for a gastrointestinal disorder but denied it on 
the merits.  The claim for dental trauma was denied on the 
basis that no new and material evidence had been submitted.  

5.  Evidence received since the RO's March 2002 decision with 
respect to a gastrointestinal disorder, which consists of the 
veteran's sworn testimony and medical evidence reflecting 
gastrointestinal diagnoses, raises a reasonable possibility 
of substantiating the claim.

6.  Evidence received since the RO's March 2002 decision with 
respect to dental trauma, which consists of duplicative 
service medical records and private treatment records, plus 
current VA outpatient treatment records which do not show 
complaints of or treatment for dental trauma, plus the 
veteran's written statements and sworn testimony, does not 
raise a reasonable possibility of substantiating the claim.

7.  The claim for entitlement to service connection for a 
hearing loss disability was denied by a rating decision dated 
in March 2002.  The veteran was given notice of the decision 
but did not timely appeal.

8.  In October 2004, he claimed that the RO committed CUE in 
the March 2002 rating decision by failing to award service 
connection for hearing loss.

9.  The medical evidence before the RO in March 2002 failed 
to show a hearing loss disability.

10.  The veteran has failed to show outcome-determinative 
error in the March 2002 rating decision.




CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's March 2002 
decision denying the claim for entitlement to service 
connection for a gastrointestinal disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The evidence submitted subsequent to the RO's March 2002 
decision denying the claim for entitlement to service 
connection for residuals of dental trauma is not new and 
material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  CUE in a March 2002 rating decision which denied 
entitlement to service connection for a hearing loss 
disability is not shown.  38 U.S.C.A. §§ 5103(a), 5103A, 
5109A (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in February 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the RO denied claims for a gastrointestinal 
disorder and dental trauma in March 2002.  The veteran did 
not timely disagree and the decisions became final.  The RO's 
March 2002 decision represents the last final disallowance of 
entitlement to service connection for a gastrointestinal 
disorder and dental trauma on any basis. 

The RO considered correspondence received from the veteran in 
August 2003 as new claims for a gastrointestinal disorder and 
dental trauma.  By rating decision  dated in April 2004, the 
RO reopened the claim for a gastrointestinal disorder but 
denied it on the merits.  The claim for dental trauma was 
denied on the basis that no new and material evidence had 
been submitted.  

New and Material Evidence to Reopen a Claim for a 
Gastrointestinal Disorder

With respect to the claim for a gastrointestinal disorder, 
the RO reopened the claim and denied it on the merits.  
Nonetheless, the issue of whether the veteran has submitted 
new and material evidence must still be addressed by the 
Board in the first instance.  

In this case, the Board agrees with the RO and finds that the 
claim should be reopened and will consider the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(regardless of a determination made by the regional office, 
the Board must ensure that it has jurisdiction over a case 
before adjudicating the case on the merits); 38 U.S.C.A. 
§§ 5108, 7104 (appellant must present new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened).  

Specifically, the Board finds the veteran's testimony 
credible that he has had on-going gastrointestinal complaints 
since military discharge.  In addition, the medical evidence 
shows current gastrointestinal diagnoses, including hiatal 
hernia and gastritis.  This evidence raises a reasonable 
possibility of substantiating the claim and the claim should 
be reopened.  Therefore, the Board will consider the claim on 
the merits (as the RO had previously accomplished).  See 
Curry v. Brown, 7 Vet. App. 59, 66 (1994).   

Nonetheless, having determined that the claim should be 
reopened, it will be remanded for further development as 
discussed in the Remand section of this decision.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  

New and Material Evidence to Reopen a Claim for Residuals of 
Dental Trauma

Unlike the claim for a gastrointestinal disorder, the RO 
declined to reopen the claim for residuals of dental trauma.  
The Board has reviewed the evidence submitted to the file 
since the last final denial (March 2002) and agrees that the 
claim to reopen based on new and material evidence should be 
denied.

Specifically, the Board has reviewed and considered various 
private and VA outpatient medical records submitted since the 
March 2002 rating decision.  In essence, nearly all the 
medical evidence, including service medical records, is 
duplicative of evidence already submitted and previously 
considered in the prior denial.  

To the extent that the VA outpatient treatment records are 
dated after March 2002, the evidence does not show complaints 
of, treatment for, or a diagnosis related to dental trauma.  
Although the veteran continues to assert a relationship 
between his current jaw and teeth complaints and military 
service, there is no competent medical evidence to support 
his contentions.

Next, the Board has reviewed the various written statements 
submitted by the veteran and his sworn testimony at hearings 
before the RO and at the Board.  In effect, he maintains that 
he developed problems with his jaw and teeth as a result of 
dental trauma sustained during military service.  He contends 
that he continues to have problems with his teeth and jaw.   

Although the veteran's statements and sworn testimony were 
offered since the March 2002 decision, this evidence is 
basically the same arguments that the veteran has maintained 
all along.  A simple reiteration of the facts is not 
sufficient to reopen a previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements and sworn testimony are not "new" and 
"material" to reopen his claim as required under the 
applicable statutory and regulatory provisions.  Moreover, he 
is not competent to establish a medical relationship between 
a current medical disorder and any incident of his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the Board finds that the additional evidence with 
respect to dental trauma submitted since the March 2002 
decision is not new and material, does not raise a reasonable 
possibility of substantiating the veteran's claim, and does 
not warrant reopening of the claim of service connection.  
Accordingly, the RO's March 2002 decision is final and the 
veteran's claim to reopen is denied.

Whether there was CUE in a March 2002 Rating Decision Denying 
Service Connection for a Hearing Loss Disability

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2005).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

At a hearing before the Board, the veteran testified that he 
was exposed to acoustic trauma during basic training when he 
fired .50 caliber machine guns.  He indicated that he had ear 
plugs but did not always wear them.  He further stressed that 
he worked around explosives while on active duty as part of 
basic training.  He acknowledged that he had ringing in his 
ears during service and was service connected for tinnitus.  

As noted above, given the procedural posture of this case, 
the Board can only consider the evidence before the RO at the 
time of the March 2002 decision.  The service medical records 
before the RO in March 2002 did not show a hearing loss 
disability.  While the veteran had complained of tinnitus, 
for which he is service-connected, the service separation 
examination revealed normal hearing for VA purposes.  

Also of evidence at that time was private medical and VA 
medical records which did not show complaints of or treatment 
for hearing loss.  The veteran contends, in essence, that the 
RO committed CUE by failing to provide him with a VA 
examination.  

As an initial procedural matter, the Board finds that the 
March 2002 rating action is final, absent CUE.  First, the 
claims file contains a March 2002 notice letter from the RO 
to the veteran informing him of the denial of his claim.  
Next, there is no indication that the letter was 
undeliverable, nor has the veteran so claimed.  Finally, the 
letter to the veteran clearly notified him that the claim was 
being denied and the reasons why.  Therefore, the Board 
concludes that the veteran received proper notice of the 
decision and, when he did not timely appeal, the claim became 
final, absent CUE.

Turning now to the merits of the veteran's claim, the Board 
concludes that the veteran has essentially argued that the RO 
failed to properly weigh the evidence when his claim was 
denied in March 2002.  Specifically, in support of his claim, 
he argues that he should have been given a VA examination.  
However, VA's failure to provide a VA examination, 
particularly in light of the medical evidence showing no 
evidence of hearing loss at the time of military discharge or 
in the intervening years, cannot form the basis of a CUE 
claim.

As noted above, service medical records did not show 
complaints related to hearing loss (only tinnitus) and the 
service separation examination was normal.  Moreover, the 
post service medical evidence was silent with respect to 
hearing loss or symptoms reasonably attributable thereto.  
Therefore, it was not unreasonable for the RO to conclude 
that there was no evidence of a hearing loss during active 
duty or a current hearing loss at the time of the denial.

The claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated in order to support a 
claim for CUE.  In this case, the veteran asserts that he 
should have been given a VA examination.  The Board 
disagrees.  It is apparent that the RO reviewed the service 
medical records, the post-service medical evidence, and the 
veteran's statements, and concluded that there was no 
evidence of a hearing loss disability in service and no 
indication of a current hearing loss.  

Next, the veteran has submitted multiple statements in 
support of his CUE claim and offered testimony before the 
Board.  However, evidence received subsequent to the March 
2002 rating decision is not germane to the CUE issue now 
before the Board.  In addition, the veteran has still not 
offered any evidence of a current hearing loss disability.

In conclusion, the Board finds that the veteran merely 
disagrees with how the RO evaluated the facts before it at 
that time.  Such assertions can not form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  Further, it appears to the Board that the RO weighed 
the facts, which could be supported by the record, and the 
decision was not the product of CUE.  Next, to the extent 
that the veteran submitted current evidence in support of his 
claim for CUE, the Board must point out that recent 
statements are not relevant to the issue of how the previous 
decision was made.

For the foregoing reasons, the Board finds that the appellant 
has failed to satisfy the threshold pleading requirements for 
revision of the March 2002 RO decision on grounds of CUE.  
Accordingly, his claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

New and Material Dental:  The law applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran was notified of the VCAA as it applies to this 
appeal by correspondence dated in January 2004.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The VCAA 
notice letter generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  With respect to a claim based on new and 
material evidence, the veteran was asked to submit evidence 
to support a reopening of his claim.  His additional written 
statements and submissions have been associated with the 
claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denial.  Therefore, the available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection based on new and material evidence, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for dental trauma based on new 
and material evidence.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

New and Material Gastrointestinal:  The veteran was notified 
of the VCAA as it applies to this appeal by correspondence 
dated in January 2004.  Nonetheless, inasmuch as the Board is 
allowing the claim to reopen, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  

CUE in March 2002 Rating Decision:  The Board has considered 
the possible application of the VCAA, 38 U.S.C.A. § 5103A 
(West 2002), and the regulations promulgated with respect 
thereto; however, the Veterans Claim Court held in Parker v. 
Principi, 15 Vet. App. 407 (2002) that the VCAA is not 
applicable to claims for CUE in an RO decision.  See also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does not 
apply to motions for CUE).  As the regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted with 
respect to the CUE claim under either the VCAA or the 
regulations that have been promulgated to implement the VCAA.

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened and the appeal is granted to this 
extent.

New and material evidence having not been submitted, a claim 
of entitlement to service connection for residuals of dental 
trauma is not reopened and the claim is denied.

The claim of whether there was CUE in a March 2002 rating 
decision which denied entitlement to service connection for a 
hearing loss disability is denied.


REMAND

Having determined that the claim for a gastrointestinal 
disorder should be reopened, the Board finds that a remand is 
needed.  Specifically, service medical records reflect fairly 
regular treatment for gastrointestinal complaints.  The 
veteran testified that he has had on-going problems with his 
stomach since military service.  Current medical evidence 
show various gastrointestinal diagnoses, including gastritis 
and hiatal hernia.  The Board finds that a medical opinion is 
needed to assess the veteran's current complaints as they 
related to military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in 
Biloxi/Mobile, for the period from June 
2004 to the present. 

	2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between his current 
gastrointestinal complaints and active 
military duty.  Specifically, the 
examiner is requested to express an 
opinion as to the following question:

*	Does the record establish that the 
veteran's current gastrointestinal 
complaints are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
related to military service?  

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


